Citation Nr: 1212040	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  10-14 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a fracture right wrist with degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran had active military service from April 1951 to January 1953.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2009 rating decision. 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence.  In August 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  A transcript of the hearing is associated with the claim folder.

The Board remanded the claim in October 2010 in order for additional records to be obtained and for a VA examination to be provided.  The directed development has been accomplished, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In the October 2010 remand, the Board noted that the issue of entitlement to service connection for a stomach disorder as secondary to medications for the Veteran's service-connected right wrist disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See November 2003 VA Examination Report and November 2000 VA Treatment Record.  As such, the Board referred the issue for appropriate action.  The case has been returned to the Board, but it is unclear whether any action has been taken on this claim.  As such, the issue is once again referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In October 2010, the Board remanded the Veteran's claim for certain development to be accomplished.  The development requested was in fact completed, and the case was then returned to the Board. 

However, in reviewing Veteran's Virtual Claims File, the Board discovered that the Veteran underwent right wrist fusion surgery in June 2011.  Unfortunately, no records from this surgery are of record, and the most recent VA examination was provided in 2010 before the surgery took place.  The July 2011 rating decision which granted a temporary total rating for convalescence noted that a future examination would be conducted to evaluate the wrist post-surgery, but it is not clear whether this examination has been completed, and regardless, there is no examination report that is in either the Virtual file or the paper file.  As such, a remand is unfortunately necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain VA treatment records from February 2011 to the present, to include any records from the June 2011 wrist surgery.

2.  Determine if a VA examination has been provided since July 31, 2011 (the last day of the Veteran's post-surgery convalescent period).  

If so, the examination report should be reviewed to determine whether it addressed if there is ankylosis in the Veteran's right wrist as a result of the fusion surgery or otherwise.  If it was concluded that the Veteran has right wrist ankylosis, the examination report must address whether the ankylosis: a) is considered favorable in 20 to 30 degrees of dorsiflexion; b) is in any other position, except favorable; or c) is unfavorable in any degree of palmar flexion or with ulnar or radial deviation. 

If these questions were not addressed in the examination report, an addendum to that report should be obtained addressing the questions.

If no VA examination has been conducted since July 31, 2011, an examination should be provided.  The Veteran's claims file should be provided to the examiner, and the examiner should determine whether there is ankylosis in the Veteran's right wrist as a result of the fusion surgery or otherwise.  If the examiner concludes that there is right wrist ankylosis, the examiner should determine: a) whether the ankylosis is considered favorable in 20 to 30 degrees of dorsiflexion; b) whether the ankylosis is in any other position, except favorable; or c) whether the ankylosis is unfavorable in any degree of palmar flexion or with ulnar or radial deviation.  A complete rationale should be provided for any opinion expressed.  
 
4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


